Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 30 September 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson




My Dear Daughter
Quincy Sepbr 30th 1815


I have to acknowledge a very tender and affectionate Letter from you, bearing date 8th Janry 1814, which I received only a few days since.—Sympathy from those we Love, when affliction assail us, is balm to the Bleading Bosom, and assuages the wound it cannot heal, and which is opened affresh.
"when Memory with busy art
will o’er the heart Strings play
wake tender strains, tho full of smart
Nor let them die away."
at the Age to which I have arrived I must naturally look for the fall and decay, of my early Friends, and associates, every year diminishes their number, untill I stand allmost alone. all the ravages of the great destroyer have not been limited to Age. The Infant Bud, the blooming Youth, and the mature in Life have fallen around me. even to the only Twig of the third generation which appertaind to me; why should I complain? he who knows our Frame, and that we are but dust, knows best, at what period of our Lives it is most consistent with wise designs to recall us. and unto his infinate wisdom, let us commit,—The hour, the day, the Year.
I think of the Dear Boys, who have left me with much tenderness, they feel not less near to me than my own children they have been very good in writing to us—and I like to see their own native effusions, especially Johns Naivete. Mr Adams will Judge whether George will not be most benifited by remaining with him for the present, John and Charles, he will find it necessary to put to school.
I have received only a few days past, the Linnen, Cambrick and handkerchiefs, which mr Adams sent for George and John, and the watches sent by you. I could send the watches by some private hand, if you wish to have them returnd to them. but I had rather wait for your direction first. The other articles will take no damage by time and I have put them in a draw by themselves, which is locked and of which Louisa has the key. If I should be gone, and see you no more, she will deliver them to you, on your order.
When you went abroad, you recollect mr Adams sent a Trunk to the Bank in Boston, Mr Dalton the Cashire of the Bank(since dead) advised mr Adams to have the Trunk removed, as he found  dampness of the vault would injure the articles. accordingly I sent for the Trunk, and it is lodged here. mr TBA has the keys, and we opened the Trunk to see if any injury was Sustained, but we found every thing so well gaurded and Secured, that all appeared Safe. the Trunk was then locked, and has not since been opened.
I received this week a Letter from your Brother at Norleans. we have always exchanged Letter two or three time in a Year, ever since he has been there. it is so good a Letter, that I will inclose it to you, as you may not have recently heard from him.
From Kitty I have a Letter this day, She has not recoverd the shock sustaind by the loss of her dear little Girl, altho she writes in better spirits than she did, and from an intimation in her Letter, I think she is now in a Family way—I do not know whether mr Smith is like to find employment. we see in that instance, and a thousand others, the pernicious effects of Educating children without a profession in our country—The History of the Basket Maker in Holland, is a good lesson for youth—
You will be over Run with introductions from Americans. many who apply here for Letters, are such characters as I wish to have introduced, and are worthy of notice. Mr John Gray, the Brother of Francis, and Sin to the Liut Goveneur—call’d the last week for Letters I shall write by him: an other Young Genteman, mr Prescott by name, has taken Letters from your Father to mr Adams and the children. by him I did not write, as he was going to some west India Island for the recovery of his health. He is one of our fine young men, but like all these hard  Students, has lost his health, and is in danger of loss of sight.
I pray you to write frequently; I hear you look as well, as when you went from Boston. Your long journey might be of Service to your health. If mr Adams should complain of rhumatism, I would by all means have him try the warm Baths, of Bath. I have a good opinion of them for that complaint.
An other object I would recommend to him is to visit Scotland, I have always regretted that I did not, it is the hotbed of Genius, Ireland too would afford much entertainment to a mind like his, but Scotland I would not omit.
I hear very seldom from Mrs Hellen I learn that Mrs Pope has three Children—and enjoys fine health, but I suppose now you are in England you will hear often from all your Friends none of whom can feel a more tender interest for you, than your / affectionate mother


Abigail Adams




